           Case 3:19-cv-01491-VC Document 43 Filed 08/12/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                     GENERAL ORDER FOR PENDING CIVIL CASES
                             BEFORE JUDGE VINCE CHHABRIA


        You are receiving this order because you have a civil case pending before Judge
Chhabria. Because of the pandemic, the scheduling of civil matters going forward remains highly
uncertain. Although the case management calendar and the civil motion calendar are currently
moving forward via Zoom, it is unclear when trials will resume. And even when trials resume,
priority will be given to the backlog of criminal cases. Unless you are willing to consent to a
bench trial by Zoom, you cannot count on your civil case going to trial any time soon.

        Accordingly, this is a good time for the parties to initiate or renew an exploration of
possible settlement or some other form of alternative dispute resolution. To that end, the parties
are instructed to meet and confer within 28 days of the date of this Order to discuss the prospect
of case resolution and by that date to file a “Joint Report re ADR,” not to exceed five pages,
discussing the overall status of the case, explaining whether the case is a candidate for
settlement, and indicating whether the parties need assistance from a magistrate judge or the
Court’s ADR program. Counsel for the parties are required to show this order to their clients, and
to certify in the joint report that they’ve done so.

        IT IS SO ORDERED.

Dated: August 12, 2020

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge




                                                   1
